EXHIBIT INDEX TO FINANCIAL STATEMENTS Energy Transfer Equity, L.P. and Subsidiaries Page Report of Independent Registered Public Accounting Firm 2 Consolidated Balance Sheets – December 31, 2009 and 2008 3 Consolidated Statements of Operations – Years Ended December 31, 2009 and 2008, Four Months Ended December 31, 2007 and Year Ended August 31, 2007 5 Consolidated Statements of Comprehensive Income – Years Ended December 31, 2009 and 2008, Four Months Ended December 31, 2007 and Year Ended August 31, 2007 6 Consolidated Statements of Equity – Years Ended December 31, 2009 and 2008, Four Months Ended December 31, 2007 and Year Ended August 31, 2007 7 Consolidated Statements of Cash Flows – Years Ended December 31, 2009 and 2008, Four Months Ended December 31, 2007 and Year Ended August 31, 2007 8 Notes to Consolidated Financial Statements 9 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Partners Energy Transfer Equity, L.P. We have audited the accompanying consolidated balance sheets of Energy Transfer Equity,
